Opinion by
Mr. Justice Mitchell,
There was considerable evidence of contributory negligence on the part of the deceased, but it is not necessary to examine critically whether it was so clear as to require the court to pass upon it as matter of law because on the whole ease we fail to find any evidence of negligence on the part of defendant.
The points of negligence suggested are failure of the division superintendent to notify the .engineer of the west bound train of the position of the blockaded train and the workmen engaged in freeing it, the failure, of the engineer to whistle, and the speed of the train. As the last two matters, if proved, would be the action of fellow servants, the only real ground of contention is whether there was any duty of the division superintendent before allowing the belated train to leave Harrisburg to notify the engineer of the situation of affairs at Lucknow. We do not see anything on which such a duty can be predicated. As a matter of evidence the superintendent testified that owing to the stormy character of the day extra men were employed to keep the tracks clear of snow, that he had at least a hundred gangs scattered along the road, engaged in this work, and that it would have been impracticable to give the engineer of the west bound train any notice that would have been of any use, because as to this particular gang it was sent to move a train, and it might have moved a hundred feet or a mile in ten minutes.' This testimony Was not contradicted by any man with experience in such matters.
Passing from the particular evidence in this case to the general principles applicable to the subject, it is plain that track repairing or track clearing, in the vicinity of moving trains is intrinsically a dangerous occupation. The men who went out to clear this blockaded train knew that the very object of so doing was to keep the track open so as to allow trains to run. The uncontradicted testimony is that the next track No. 2, on which the accident occurred, was only kept open by constantly running a locomotive backwards and forwards on it at this point. The decedent’s work was not on this track, but on No. 1, and *139there was a clear space of seven feet between them. The íepresentatives of the railroad company had no reason to,suppose that he would voluntarily put himself into unnecessary danger by getting on track No. 2 or so near it as to be struck by one of its trains. It is a fair presumption not only that men take the risks of their employment, but that they are competent to keep themselves out of manifest and unnecessary exposure to danger. It is argued that the storm made the situation one of unprecedented peril to Nye and his fellows, and the court therefore could not say as matter of law that the railroad owed no unusual duty for the protection of its employees. But the situation was no more unprecedented for one -than for the other, and the danger though greater in degree was no different in kind from that under ordinary circumstances, and the more manifest the danger the more the employer was entitled to rely on the presumption that the employee, would not unnecessarily incur it. It has not been shown that the defendant omitted any reasonable precaution which it could have taken against this unfortunate accident, and the jury should not have been allowed to find negligence without some evidence of a definite basis on which to rest it. .
J udgment; reversed.